Title: To George Washington from Jabez Bowen, 16 September 1782
From: Bowen, Jabez
To: Washington, George


                  
                     Sir
                     Providence Sepr 16. 1782
                  
                  We have Intelligence thro’ a pretty good Channel, that the Enemy intend paying us a Visit in their way to Boston. I know your Intelligence is good, yet it is possible they may have so Marqued their Designs, that they may deceive you.
                  We Rely on your Excellency, to give us the earliest intelligence of all Military movements with which we may be affected.
                  We have Order’d our Militia to hold themselves in the most perfect Readiness, and should the Enemy move this way in Force, doubt not but you will order on, such assistance as your shall judge you can spare from your Army.  With the greatest Esteeme I am your Excellencys most Humb. Servant
                  
                     Jabez Bowen
                  
               